UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6573



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GAIL JEAN SMALL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-154, CA-00-460-3-1-MU)


Submitted:   June 21, 2001                  Decided:   July 5, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gail Jean Small, Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gail Jean Smith seeks to appeal the district court’s order and

judgment denying her motion filed under 28 U.S.C.A. § 2255 (West

Supp. 2000).   We have reviewed the record and the district court’s

order and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal substantially on the

reasoning of the district court.*    See United States v. Small, Nos.

CR-96-154; CA-00-460-3-1-MU (W.D.N.C. filed Jan. 4, 2001; entered

Jan. 5, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Small’s claim that her sentence is not proper in light of
the rule announced in Apprendi v. New Jersey, 530 U.S. 466 (2000),
is without merit. We recently held in United States v. Sanders,
247 F.3d 139 (4th Cir. 2001), that the new rule announced in
Apprendi is not retroactively applicable to cases on collateral
review.


                                 2